Title: Abigail Adams to Charles Adams, 26 May 1781
From: Adams, Abigail
To: Adams, Charles


     
      My dear Charles
      
       May 26 1781
      
     
     I am sometimes affraid my dear Boy that you will be spoilt by being a favorite. Praise is a Dangerous Sweet unless properly tempered. If it does not make you arrogant, assuming and self sufficient, but on the contrary fires your Breast with Emulation to become still more worthy and engageing, it may not opperate to your Disadvantage. But if ever you feel your Little Bosom swell with pride and begin to think yourself better than others; you will then become less worthy, and loose those Qualities which now make you valuable. Worthy and amiable as I hope you are, there are still imperfections enough in every Humane Being to excite Humility, rather than pride.
     If you have made some small attainments in knowledge, yet when you look forward to the immense sum; of which you are still Ignorant, you will find your own, but as a grain of sand, a drop, to the ocean.
     
     If you look into your own Heart, and mind, you will find those amiable Qualities, for which you are beloved and esteemed, to result rather from habit and constitution, than from any solid, and setled principal. But it remains with you to Establish, and confirm that by choise and principal which has hitherto been a natural impulse.
     Be modest, be diffident, be circumspect, kind and obligeing. These are Qualities which render youth engageing, and will flourish like a natural plant; in every clime.
     I long to receive Letters from you. To hear of your Health and that of your dear pappas, would give me a pleasure that I have not experienced for 8 months.
     O My dear children, when shall I fold you to my Bosom again? God only knows and in his own time will I hope return you safe to the Arms of your ever affectionate Mother,
     
      A Adams
     
    